Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-19 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement filed 11/15/21 has been considered.  An initialed copy is enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claims 2-5 fail to further limit the subject matter of claim 1 because claim 1 requires that the composition comprise all four OTU, whereas claim 2-5 recite any combination of any of the four OTU. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10 and 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McKenzie et al. WO 2014/121302 filed 2/2/14 cited in IDS with priority to provisional applications filed 2/4/13. Portions cited below are supported by the provisional applications filed 2/14/13.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing 
McKenzie et al disclose  a therapeutic bacterial composition, said therapeutic bacterial composition comprising a plurality of isolated bacteria or a purified bacterial preparation, the plurality of isolated bacteria or the purified bacterial preparation (see paragraph 119, 120), wherein the plurality is at least 4 types  of bacteria (see paragraph 127) and is selected from table 1 (paragraph 129) comprises Dorea longicatena, Eubacterium rectale, Faecalibacterium prausnitzii, and Ruminococcus torques (see paragraph 132).

McKenzie et al disclose that D. longicatena has the 16S rDNA sequence identical to SEQ ID NO: 774), the E. rectale has the 16S rDNA sequence identical to SEQ ID NO: 856, the F. prausnitzii has the 16S rDNA sequence identical to SEQ ID 880 and the R. torques has the 16S rDNA sequence identical to SEQ ID NO: 1670.  
McKenzie et al disclose that bacteria are in spore form. See abstract and claim 20 (p. 216).
McKenzie et al disclose that the composition is substantially depleted of a residual habitat product of a fecal material or feces. See paragraph 72 and 100.
McKenzie et al disclose the composition is encapsulated in enteric coating. See paragraph 123.
McKenzie et al disclose the one or more of the bacteria are lyophilized (i.e. freeze-dried). See paragraph 186.	The composition further comprises a pharmaceutically acceptable excipient and said composition is capable of inducing the formation of IgA, Reglll-gamma, IL-10, regulatory T cells, TGF-beta, alpha-defensin, beta-defensin, or an antimicrobial peptide in the mammalian subject, absent other evidence to the contrary.
.



Claim(s) 1-7, 9-10 and 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cook et al. WO 2014/121301 filed 2/2/14 cited in IDS with priority to provisional applications filed 2/4/13. Portions cited below are supported by the provisional applications filed 2/14/13.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Cook et al disclose a therapeutic bacterial composition, said therapeutic bacterial composition comprising a plurality of isolated bacteria or a purified bacterial preparation, the plurality of isolated bacteria or the purified bacterial preparation wherein the plurality is at least 4 types of bacteria (see paragraph 78) and is selected 
Cook et al disclose that D. longicatena has the 16S rDNA sequence identical to SEQ ID NO: 774), the E. rectale has the 16S rDNA sequence identical to SEQ ID NO: 856, the F. prausnitzii has the 16S rDNA sequence identical to SEQ ID 880 and the R. torques has the 16S rDNA sequence identical to SEQ ID NO: 1670.  
Cook et al disclose the bacteria are spores. See paragraph 123.
Cook et al disclose the bacteria are freeze-dried (lyophilized). See paragraph 134.
Cook et al disclose the composition further comprises a pharmaceutically acceptable excipient and said composition is capable of inducing the formation of IgA, Reglll-gamma, IL-10, regulatory T cells, TGF-beta, alpha-defensin, beta-defensin, or an antimicrobial peptide in the mammalian subject, absent other evidence to the contrary.
Said therapeutic composition is comprised in a gelatin capsule or tablet or powder and the capsules can be enteric coated. See paragraph 125, 136 and 200. 
The population of bacterial spores is substantially free of residual habitat fecal products. See paragraph 113-116. 
The spore formulation is prepared by ethanol or heat treatment. See paragraphs 177 and 180.


Claim(s) 1-7, 9-10 and 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Von Maltzahn et al. WO 2014/121298 filed 2/2/14 cited in IDS with priority to provisional applications filed 2/4/13. Portions cited below are supported by the provisional applications filed 2/14/13.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 
Von Maltzahn et al disclose a therapeutic bacterial composition comprising a plurality of isolated bacteria or a purified bacterial preparation, the plurality of isolated bacteria or the purified bacterial preparation wherein the plurality comprises at least 4 types of  bacteria  of table 1 such as Dorea longicatena, Eubacterium rectale, Faecalibacterium prausnitzii, and Ruminococcus torques  (see paragraph 80,82, 85, 95).
Von Maltzahn et al disclose that D. longicatena has the 16S rDNA sequence identical to SEQ ID NO: 774), the E. rectale has the 16S rDNA sequence identical to SEQ ID NO: 856, the F. prausnitzii has the 16S rDNA sequence identical to SEQ ID 880 and the R. torques has the 16S rDNA sequence identical to SEQ ID NO: 1670.  
Von Maltzahn et al disclose the composition is encapsulated in an enteric coating. See paragraph 216.
Von Maltzahn et al disclose that the composition is freeze-dried (i.e. lyophilized). See paragraph 145.
The composition further comprises a pharmaceutically acceptable excipient and said composition is capable of inducing the formation of IgA, Reglll-gamma, IL-10, regulatory T cells, TGF-beta, alpha-defensin, beta-defensin, or an antimicrobial peptide in the mammalian subject, absent other evidence to the contrary.

 The spore formulation is prepared by ethanol or heat treatment. See paragraphs 143,187 and 190.



Claim(s) 1-7, 13 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henn et al. WO 2014153194 filed 3/14/14 cited in IDS with priority to provisional application 61781854 filed 3/14/13.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Henn et al disclose a therapeutic bacterial composition comprising a plurality of isolated bacteria or a purified bacterial preparation, the plurality of isolated bacteria (paragraph 71, 114) such as Dorea longicatena, Eubacterium rectale, Faecalibacterium prausnitzii, and Ruminococcus torques. See paragraph 77.

Henn et al disclose the composition comprises spore of the bacteria. See paragraph 22-23.
The therapeutic composition necessarily further comprises a pharmaceutically acceptable excipient and said composition is capable of inducing the formation of IgA, Reglll-gamma, IL-10, regulatory T cells, TGF-beta, alpha-defensin, beta-defensin, or an antimicrobial peptide in the mammalian subject, absent other evidence to the contrary.

Claim(s) 1-6, 9-10, 13-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henn et al. US2014/0147425 5/29/14 with priority to provisional applications filed 11/23/12. The portions cited below are supported by said provisional applications.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Henn et al disclose that D. longicatena has the 16S rDNA sequence identical to SEQ ID NO: 774), the E. rectale has the 16S rDNA sequence to SEQ ID NO: 856, the F. prausnitzii has the 16S rDNA sequence identical to SEQ ID 880 and the R. torques has the 16S rDNA sequence identical to SEQ ID NO: 1670.  See Sequence listing in the reference for the recited sequences.
Henn et al disclose the bacteria is freeze-dried into powder (i.e. lyophilized).
Henn et al disclose the composition is encapsulated in enteric coating. See paragraph 121.
The composition further comprises a pharmaceutically acceptable excipient and said composition is capable of inducing the formation of IgA, Reglll-gamma, IL-10, regulatory T cells, TGF-beta, alpha-defensin, beta-defensin, or an antimicrobial peptide in the mammalian subject, absent other evidence to the contrary.
Said therapeutic composition is comprised in a single dosage form such as gelatin capsule or tablet or powder. See paragraph 101 and 120. The population of bacterial spores is substantially free of residual habitat fecal products. See paragraph 51.
 The spore formulation is prepared by heat treatment. See paragraph 98.



Claim(s) 1-6, 9-10, 13-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henn et al. US2014/0199281 3/20/14 cited in IDS with  by said provisional applications.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Henn et al disclose a therapeutic bacterial composition, said therapeutic bacterial composition comprising a plurality of isolated bacteria or a purified bacterial preparation such as Dorea longicatena, Eubacterium rectale, Faecalibacterium prausnitzii, and Ruminococcus torques. See table 1, col. 18 lines 24-67 to column 19 lines 1-10, column 20 lines 60-67 to column 21 lines 1-4.
Henn et al disclose that D. longicatena has the 16S rDNA sequence identical to SEQ ID NO: 774), the E. rectale has the 16S rDNA sequence identical to SEQ ID NO: 856, the F. prausnitzii has the 16S rDNA sequence identical to SEQ ID 880 and the R. torques has the 16S rDNA sequence identical to SEQ ID NO: 1670.  See Sequence listing in the reference for the recited sequences.
The composition further comprises a pharmaceutically acceptable excipient and said composition is capable of inducing the formation of IgA, Reglll-gamma, IL-10, 
Said therapeutic composition is comprised in a gelatin capsule or tablet or powder. See paragraph 101 and 120. The composition is substantially free of residual habitat fecal products. See paragraph 51. 
Henn et al disclose the bacteria are encapsulated in enteric coating (paragraph 13) and are freeze-dried (paragraph 98).
 The spore formulation is prepared by heat treatment. See paragraph 98.


Claim(s) 1-6, 9-10, 13-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henn et al. US2015/0190435 7/9/15 cited in IDS with priority to provisional applications filed 11/23/12. The portions cited below are supported by said provisional applications.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Henn et al disclose that D. longicatena has the 16S rDNA sequence identical to SEQ ID NO: 774), the E. rectale has the 16S rDNA sequence identical to SEQ ID NO: 856, the F. prausnitzii has the 16S rDNA sequence identical to SEQ ID 880 and the R. torques has the 16S rDNA sequence identical to SEQ ID NO: 1670.  See Sequence listing in the reference for the recited sequences.
The composition further comprises a pharmaceutically acceptable excipient and said composition is capable of inducing the formation of IgA, Reglll-gamma, IL-10, regulatory T cells, TGF-beta, alpha-defensin, beta-defensin, or an antimicrobial peptide in the mammalian subject, absent other evidence to the contrary.
Said therapeutic composition is comprised in a gelatin capsule or tablet or powder. See paragraph 101 and 120. The composition is substantially free of residual habitat fecal products. See paragraph 51. Henn et al disclose the bacteria are encapsulated in enteric coating (paragraph 13) and are freeze-dried (paragraph 98).
 The spore formulation is prepared heat treatment. See paragraph 97.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. WO 2014/121302 filed 2/2/14 cited in IDS further in view of Farmer et al US 6,461,607 10/8/2002.
McKenzie et al is set forth above and does not disclose that the composition further comprises one or more anti-microbial agents.
Farmer et al disclose that probiotic bacteria compositions can further comprise one or more antimicrobial agents such as anti-fungals or antibiotic. See column 23 lines 8-38. 
.


Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. WO 2014/121301 filed 2/2/14 cited in IDS further in view of Farmer et al US 6,461,607 10/8/2002.
Cook et al is set forth above and does not disclose that the composition further comprises one or more anti-microbial agents.
Farmer et al disclose that probiotic bacteria compositions can further comprise one or more antimicrobial agents such as anti-fungals or antibiotic. See column 23 lines 8-38. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have added anti-microbial such as antifungals or antibiotic to the composition of Cook et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Farmer et al disclose that probiotic bacteria compositions can further comprise one or more antimicrobial agents such as anti-fungals or antibiotic.

Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Maltzahn et al. WO 2014/121298 filed 2/2/14 cited in IDS further in view of Farmer et al US 6,461,607 10/8/2002.
Von Maltzahn et al is set forth above and does not disclose that the composition further comprises one or more anti-microbial agents.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have added anti-microbial such as antifungals or antibiotic to the composition of Von Maltzahn et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Farmer et al disclose that probiotic bacteria compositions can further comprise one or more antimicrobial agents such as anti-fungals or antibiotic.

Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. WO 2014153194 filed 3/14/14 cited in IDS further in view of Farmer et al US 6,461,607 10/8/2002.
Henn et al is set forth above and does not disclose that the composition further comprises one or more anti-microbial agents.
Farmer et al disclose that probiotic bacteria compositions can further comprise one or more antimicrobial agents such as anti-fungals or antibiotic. See column 23 lines 8-38. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have added anti-microbial such as antifungals or antibiotic to the composition of Henn et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Farmer et al disclose that probiotic bacteria compositions can further comprise one or more antimicrobial agents such as anti-fungals or antibiotic.

Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. US2014/0147425 5/29/14 cited in IDS further in view of Farmer et al US 6,461,607 10/8/2002.

Farmer et al disclose that probiotic bacteria compositions can further comprise one or more antimicrobial agents such as anti-fungals or antibiotic. See column 23 lines 8-38. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have added anti-microbial such as antifungals or antibiotic to the composition of Henn et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Farmer et al disclose that probiotic bacteria compositions can further comprise one or more antimicrobial agents such as anti-fungals or antibiotic.

Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. US2014/0199281 3/20/14 cited in IDS further in view of Farmer et al US 6,461,607 10/8/2002.
Henn et al is set forth above and does not disclose that the composition further comprises one or more anti-microbial agents.
Farmer et al disclose that probiotic bacteria compositions can further comprise one or more antimicrobial agents such as anti-fungals or antibiotic. See column 23 lines 8-38. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have added anti-microbial such as antifungals or antibiotic to the composition of Henn et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Farmer et al disclose that probiotic bacteria compositions can further comprise one or more antimicrobial agents such as anti-fungals or antibiotic.


s 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. US2015/0190435 7/9/15 cited in IDS further in view of Farmer et al US 6,461,607 10/8/2002.
Henn et al is set forth above and does not disclose that the composition further comprises one or more anti-microbial agents.
Farmer et al disclose that probiotic bacteria compositions can further comprise one or more antimicrobial agents such as anti-fungals or antibiotic. See column 23 lines 8-38. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have added anti-microbial such as antifungals or antibiotic to the composition of Henn et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Farmer et al disclose that probiotic bacteria compositions can further comprise one or more antimicrobial agents such as anti-fungals or antibiotic.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7,  13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9011834 (‘834).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘834 claims disclose a  composition comprising plurality of isolated bacteria, wherein the plurality of isolated bacteria comprises a bacterial comprising a 16S rDNA at least 97% identical to a nucleic acid sequence selected from the group consisting of SEQ ID NO: 774, a bacterial comprising a 16S rDNA at 
With regards to claims 2-5, the ‘834 claims disclose 16s rDNA of Dorea longicatena (SEQ ID NO: 774), 16S rDNA of Eubacterium rectale (SEQ ID NO: 856), the 16S rDNA of Faecalibacterium prausnitzii (SEQ ID NO: 880) and the 16s rDNA of Ruminicoccus torque (SEQ ID NO: 1670). Therefore, the ‘834 claims disclose the composition comprising bacterial OTU comprising SEQ ID NO: 774, Dorea longicatena (SEQ ID NO: 774), bacteria OTU comprising 16S rDNA of Eubacterium rectale (SEQ ID NO: 856), the bacterial OTU comprising 16S rDNA of Faecalibacterium prausnitzii (SEQ ID NO: 880) and the bacterial OUT comprising 16s rDNA of Ruminicoccus torque (SEQ ID NO: 1670).
 Said composition comprises a pharmaceutically acceptable excipient. Said composition is not disclosed to contain a residual habitat product of a fecal material. Said composition will also induce the formation of IgA, RegIII-gamma, IL-10, regulatory T cells, TGF-beta, alpha-defensin, beta-defensin or an antimicrobial peptide in the subject. The bacteria can be in spore form and the composition comprises at least lxl0^4 of said spores.

Claims 14, 17,  and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9011834 (‘834) as applied to claims 1-7,  13 and 18 above, further in view of Borody et al US 8,460,648 6/11/13.
The ‘834 claims are set forth above and do not teach a pharmaceutical dosage form such as a capsule, tablet or powder  which are single dosage unit and does not teach an oral finished pharmaceutical dosage form.

It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have formulated the composition comprising the bacteria strains of the ‘834 claim as a pharmaceutical oral dosage form such as a capsule, tablet or powder as taught by Borody et al thus, resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Borody et al disclose dosage forms such as capsule, powder or tablet that can aid in the administration of probiotics via the oral route.

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9011834 (‘834) as applied to claims 1-7, 13 and 18 above,  Koransky et al. Applied and Environmental Microbiology, April 1978, col. 35, no. 4, p. 762-765
The ‘834 claims are set forth above and do not teach a pharmaceutical dosage form such as a capsule, tablet or powder i.e. single dosage unit and does not teach an oral finished pharmaceutical dosage form. The ‘834 claims also does not disclose the spores are heat or ethanol treated.
Koransky et al disclose that heat or ethanol treatment can be used to isolate spore- forming organism and disclose that both methods are useful for eliminating vegetative cells. See whole paper, particularly the abstract and title.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have isolated the bacterial spores of the ‘834 claims by heat or ethanol treatment as taught by Koransky and formulated said heat or ethanol treated bacteria strains as a pharmaceutical oral dosage form such as a capsule, tablet or powder as taught by Borody et al thus, resulting in the instant invention with a reasonable expectation of success. The motivation to do so is Koransky et al disclose that heat or ethanol treatment can be used to isolate spore- .


Claims 9-12, 14, 17,  and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9011834 (‘834) as applied to claims 1-7,  13 and 18 above, further in view of Farmer et al US 6,461,607 10/8/2002.
The ‘834 claims are set forth above and do not teach that the wherein one or more of the plurality of isolated bacteria are lyophilized; does not teach that the composition is encapsulated in an enteric coating and does not disclose that the composition further comprises one or more anti-microbial agents.
Farmer et al disclose encapsulating probiotic bacteria spores into enterically-coated capsule or tablet and the enteric coating allows the capsule tablet to remain intact as it passes through the gastrointestinal tract, until such time as it reaches the small intestine. See paragraph column 23 lines 39-47. Farmer et al disclose that probiotic bacteria compositions can further comprise one or more antimicrobial agents such as anti-fungals or antibiotic. See column 23 lines 8-38. Farmer et al disclose that probiotic spore compositions can be administered in powdered form for oral administration (see column 16 lines 51-53,  column 25 lines 28-32 and column 26 lines 16-17).


It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have encapsulated the composition of the ‘834 claims into enterically-coated capsule or tablet, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Farmer et al 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have lyophilized the composition of the ‘834 claims with a reasonable expectation of success and the motivation to do so is that Farmer et l disclose that probiotic spores can be administered in powder form which powder form is produced by lyophilization.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have added anti-microbial such as antifungals or antibiotic to the composition of the ‘834 claims, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Farmer et al disclose that probiotic bacteria compositions can further comprise one or more antimicrobial agents such as anti-fungals or antibiotic.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Status of the Claims

Claims 1-7 and 9-19 are rejected. Claim 8 is objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645